Third District Court of Appeal
                               State of Florida

                         Opinion filed June 22, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1840
                        Lower Tribunal No. 21-45-K
                           ________________


                             Francisca Banos,
                                 Appellant,

                                      vs.

                                Maritza Paz,
                                 Appellee.


     An Appeal from the County Court for Monroe County, Peary S. Fowler,
Judge.

     Francisca Banos, in proper person.

     Maritza Paz, in proper person.


Before SCALES, HENDON and GORDO, JJ.

     PER CURIAM.

     Affirmed. See Applegate v. Barnett Bank of Tallahassee, 377 So. 2d

1150, 1152 (Fla. 1980) (“When there are issues of fact the appellant
necessarily asks the reviewing court to draw conclusions about the evidence.

Without a record of the trial proceedings, the appellate court can not properly

resolve the underlying factual issues so as to conclude that the trial court’s

judgment is not supported by the evidence or an alternative theory.”).




                                      2